Citation Nr: 1644487	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-18 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988, from February 1989 to February 1993, and from March 1994 to March 2007.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has been granted service connection for a disability that is at least 40 percent disabling, has a combined disability rating in excess of 70 percent, and is unable to secure and maintain substantially gainful employment on account of his service connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Nevertheless, in this particular case, the Veteran has been granted complete relief.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, because any potential failure of VA in fulfilling these duties is harmless error.

TDIU

The Veteran has been previously granted service connection for multiple disabilities; at least one of which is rated as at least 40 percent disabling and resulting in a combined disability rating in excess of 70 percent.  See August 2016 Rating Codesheet.  The Veteran testified at a personal hearing before the Board that he was unable to secure and maintain substantially gainful employment; see Transcript, which the Board finds to be credible and supported by the medical evidence of record.  For example, a January 2016 VA examination indicated that several of the Veteran's disabilities functionally limited his ability to work.  The Board finds this evidence credible and affords it great weight.  Therefore, the Board finds that the weight of the evidence indicates that the Veteran is unable to secure and maintain gainful employment on account of his service connected disabilities, and, therefore, TDIU is granted.


ORDER

TDIU is granted; subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


